Case: 16-13389       Date Filed: 08/24/2017       Page: 1 of 2


                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                Nos. 16-13389, 16-17430
                               ________________________

                          D.C. Docket No. 4:13-cv-00757-VEH



MICHAEL D. FRAZIER,

                                                          Plaintiff - Appellee,

versus

CITY OF GADSDEN, AL,

                                                          Defendant - Appellant.

                               ________________________

                     Appeals from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                     (August 24, 2017)

Before WILSON and NEWSOM, Circuit Judges, and MORENO, ∗ District Judge.

PER CURIAM:


         ∗
          Honorable Federico A. Moreno, United States District Judge for the Southern District of
Florida, sitting by designation.
              Case: 16-13389      Date Filed: 08/24/2017   Page: 2 of 2


      The Gadsden Police Department denied Michael Frazier’s application for

employment. Frazier then sued the City of Gadsden alleging race discrimination

under Title VII and 42 U.S.C. § 1981. The case proceeded to trial, a jury found in

Frazier’s favor, and the district court denied the City’s motion for judgment as a

matter of law. This appeal followed.

      The City raises several arguments on appeal, including (1) that the trial

evidence was insufficient to support a finding of discrimination; (2) that dismissal

is required because the City is not a proper defendant and because Frazier did not

join the Civil Service Board, a necessary party; and (3) that the district court erred

in awarding front pay. But after careful consideration of the record and the parties’

briefs, and having had the benefit of oral argument, we find no reversible error.

Therefore, we affirm.

      AFFIRMED.




                                           2